     Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 1 of 30




                     IN THE UNITED STATES COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                        BROWNSVILLE DIVISION


B.P. and C.P., minor students with           §
      disabilities, by and through           §
      their parents/guardians/next friends   §
      JOSE AND ANNA P.                       §
      Plaintiffs,                            §
                                             §
v.                                           §     Civil Action No. 19 -CV-159
                                             §
BROWNSVILLE INDEPENDENT                      §
    SCHOOL DISTRICT                          §
    Defendant.                               §


                           ORIGINAL COMPLAINT

      NOW COMES JOSE AND ANNA P., natural parents of and on behalf of

their daughter B.P. and son C.P., and files this their Original Complaint alleging

that the Brownsville Independent School District (hereinafter referred to as

Defendant Brownsville ISD or BISD) and paraprofessional Robert Torres,

Individually, violated the various rights of B.P. and C.P. as more specifically pled

herein. Plaintiffs reserve the right to re-plead if new claims and issues arise upon

further development of the facts as permitted by law. In support thereof, Plaintiffs

would respectfully show this tribunal the following:
     Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 2 of 30




      1.     INTRODUCTION.

      1.0    At all times relevant to this action, B.P. and C.P. were students in

Brownsville ISD diagnosed with disabilities associated with autism and a speech

impairment. As noted above throughout this pleading B.P. and C.P. are persons

with a disability.   At all times relevant to this action, they received special

education services from Brownsville ISD, as contemplated by the Individuals with

Disabilities Education Act (IDEA), 20 U.S.C. §1401. As students with disabilities,

both B.P. and C.P. also qualify as students with disabilities under Section 504 of

the Rehabilitation Act of 1973, 29 U.S.C. § 794, and the American’s with

Disabilities Act, 43 U.S.C. § 12100 et. seq.

      1.1    At the time of the incidents upon which this cause of action vests, B.P.

was an eight-year old student attending the 3rd grade at Garza Elementary School

within BISD and C.P. was a seven-year old student attending the 2nd grade at Garza

Elementary School during the 2016-17 school year. Garza Elementary School is

an elementary school within BISD’s catchment area. B.P. was receiving special

education and related services from Brownsville ISD due to a diagnosis of Autism

and a Speech Impairment under the Individuals with Disabilities Education Act

(IDEA) and an Individual Education Plan (IEP) was in place for B.P. C.P. was

receiving special education and related services from Brownsville ISD due to a

diagnosis of Autism and a Speech Impairment under the IDEA and an IEP was in


                                                                                   2
     Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 3 of 30




place for C.P. B.P. is non-verbal but can be prompted to use a communication

book. C.P. is non-verbal but expresses his needs and wants through gestures,

crying, and/or smiling. Both B.P. and C.P. were in the same instructional setting -

a life skills classroom, a self-contained instructional setting where special

education and related services are provided. Both B.P. and C.P. spent more than

50% of the regular school day in the life skills classroom. B.P. and C.P. were in

the same classroom.

      1.2    Defendant Brownsville Independent School District has an affirmative

legal obligation to provide A.B. a free appropriate public education consistent with

the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. §§ 1400 et Seq.,

its regulations and Texas law, Section 504 of the Rehabilitation Act of 1973, 29

U.S.C. §794 (Section 504) and Title II of the Americans with Disabilities Act, 42

U.S.C. § 12132 (ADA). During the relevant time, Brownsville ISD had policies in

place against bullying and harassment of students that required investigations and

reports regarding complaints of bullying and harassment of students by school

employees.

      2.     JURISDICTION AND VENUE.

      2.0    This case is a claim under Section 504 and ADA. As a recipient of

Federal financial assistance from the U.S. Department of Education, Brownsville

ISD is subject to Section 504 and its implementation regulation, 34 C.F.R. Part


                                                                                  3
     Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 4 of 30




104, which prohibit discrimination of the basis of disability. As a public entity,

Brownsville ISD is subject to the provisions of Title II of the Americans with

Disabilities Act of 1990 (Title II), 42 U.S.C. § 12131 et seq. and its implementing

regulation, 28 C.F.R. Part 35, which prohibit discrimination on the basis of

disability.

       2.1    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

Federal question jurisdiction arises under the Constitution and laws of the United

States of America, including but not limited to Section 504 of the Rehabilitation

Act of 1973 (29 U.S.C. §701 et seq.) and the Fourteenth Amendment to the United

States Constitution pursuant to 48 U.S.C. §1983.

       2.2    Jurisdiction is also conferred upon the Court pursuant to 28 U.S.C.

§1415(l) as B.P. and C.P. have satisfied the exhaustion requirement for his non-

IDEA claims, as contemplated in Reyes v. Manor Independent School District, 850

F.3d 251, 256 (5th Cir. 2017) (finding when a Hearing Officer gives a “finding and

decision” on non-IDEA claims, as has occurred in this cause, exhaustion

requirement is satisfied.)

       2.3    Venue is proper under 28 U.S.C. § 1391(b) because the Brownsville

Independent School district resides with the Southern District of Texas and all of

the events that are the subject of this Complaint took place within the Southern

District of Texas.


                                                                                  4
     Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 5 of 30




      3.    EXHAUSTION OF IDEA CLAIMS.

      3.0   The IDEA requires that “before the filing of a civil action under such

laws seeking relief that is also available under [the IDEA], the procedures under

subsections (f) and (g) shall be exhausted to the same extent as would be required

had the action been brought under the [IDEA].” 20 U.S.C. §1415(l). To meet the

statutory standard of administrative exhaustion under § 1415(l), a plaintiff has to

exhaust the IDEA procedures before filing an action under the Americans with

Disabilities Act or Section 504 of the Rehabilitation Act when his suit sought

relieve also available under the IDEA. However, the IDEA cannot be construed

“to restrict or limit rights, procedures, and remedies available under the

Constitution, the Americans with Disabilities Act of 1990, Title V of the

Rehabilitation Act of 1973, or other Federal laws protecting the rights of children

with disabilities. The court had to determine whether the suit sought relief for a

denial of FAPE under the IDEA and, before he could file a complaint alleging

Section 504 and Title II violations, the plaintiff had to exhaust administrative

remedies first. If relief sought did not fall under the IDEA, the plaintiff could

proceed with his complaint. Fry, 137 S.Ct. at 743.

      3.1   Under the recent holding in Fry v. Napoleon, the Supreme Court held

that determine whether the plaintiff’s complaint sought relief under the IDEA or

did not the court must determine the answers to two questions: (1) Could the


                                                                                  5
     Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 6 of 30




plaintiff brought essentially the same claim if the alleged conduct had occurred at a

public facility that was not a school? (2) Could an adult at the school have pressed

essentially the same grievance? Fry v. Napoleon Cmty, Sch, 137 S.Ct. 743, 747

(2017). If the answers to both questions is “No,” the plaintiff is required to exhaust

administrative remedies under §1415(l). If the answer to both questions is “Yes,”

the complaint does not concern the provision of FAPE and the plaintiff’s complaint

can proceed.    The court can then determine whether the school district violated

Section 504 and Title II of the ADA and if it failed to provide non-discriminatory

access to an aid, benefit or services to disabled students otherwise eligible for

IDEA’s special education programming.        In the case at hand, the answers to the

Fry analysis clearly shows that an adult in a nursing home or at a day care facility

could have pressed essentially the same grievance had the paraprofessional

exhibited the same behaviors toward the adult in such other settings.

      3.2    Furthermore, Plaintiffs B.P. and C.P. have exhausted administrative

remedies under §1415(l) when they filed complaints with TEA alleging violations

under the IDEA on February 21, 2018, seeking relief under the IDEA. The TEA

assigned a hearing officer and docketed the cases as TEA Docket No. 150-SE-

0218, B.P. bnf J. and A.P. vs. Brownsville Independent School District and TEA

Docket No. 151-SE-0218, C.P. bnf J. and A.P. vs. Brownsville Independent School

District. On May 23, 2018, the parties voluntarily participated in mediation to


                                                                                    6
     Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 7 of 30




resolve their disputes, pursuant to 20 U.S.C. §1415 (e). Upon approval by the

Brownsville Board of Trustees, on June 6, 2018, the terms of the settlement

agreement were effective. On June 7, 2018, Plaintiffs filed their Motions to

Dismiss with Prejudice with the TEA hearing officer, which were granted.

      3.3    According to the terms in the Settlement Agreement effective on June

6, 2018, B.P.’s and C.P.’s parents agreed to release Brownsville ISD of all liability

for a free appropriate public education (FAPE) under the Individuals with

Disabilities Education Act, 20 U.S.C. § 1400 et seq., and its implementing

regulations found at 34 C.F.R. § 300 se seq. While all of Plaintiffs’ claims under

the IDEA are released, claims asserted in the due process complaint under the

IDEA are barred by the settlement agreement. However, the language in the

settlement agreement does not expressly release any cause of action Plaintiffs may

have under Section 504 or Title II of the ADA. Thus, Plaintiffs have exhausted

their administrative remedies under the IDEA concerning the “identification,

evaluation, or educational placement of the provision of FAPE,” as required under

20 U.S.C. §1415(l) and are free to pursue claims under Section 504 and Title II of

the ADA.

      3.4    Based on the above, Plaintiffs B.P. and B.P. have met all procedural

requirements and can proceed with their claims against the Brownsville ISD

alleging violations under Section 504, Title II of the ADA, the Fourth Amendment,


                                                                                   7
     Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 8 of 30




Constitutional Right to Bodily Integrity, the Equal Protection Clause of the

Fourteenth Amendment.

       4.     STATEMENT OF FACTS.

       4.0    On or about August 16, 2017, B.P.’s and C.P.’s parents received a

letter from Esmeralda Flores through her attorney Annabell Alegria. Ms. Flores

had been a paraprofessional in B.P.’s and C.P.’s life skills classroom at Garza

Elementary School during the 2016-17 school year.                  She was one of two

paraprofessionals in the classroom along with the life skills classroom teacher, Ms.

Ana P. Cisneros. In the letter provided to B.P.’s and C.P.’s parents, Ms. Flores

provided details of abusive actions and harassment by Mr. Robert Torres, the other

paraprofessional in the classroom.         Ms. Flores recounted abusive actions and

harassment that occurred in the life skills classroom during the 2016-17 school

year. Ms. Flores stated that she witnessed Mr. Torres bully B.P. and C.P. by

calling them derogatory slang names such as “punks, wuerkos locos, pinches

tacuaches, pinche marano, changa loca del monte.” 1 She also stated that Mr.

Torres would not change C.P. out of his diaper when it was his duty to change his

diaper. She witnessed that C.P. “would be soiled in his own urine and feces for the

entire day.” Despite informing Mrs. Cisneros that Mr. Torres would not change

C.P.’s diaper, Mrs. Cisneros did not correct the issue. Ms. Flores also witnessed

1
 Slang derogatory terms translated to English “punks, crazy kids, “damn” or “f…ing” possum
(insinuating low life”), “damn” or “f…ing” pig,”crazy monkey from the sticks.”
                                                                                             8
       Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 9 of 30




Mr. Torres “grab a female student by her hair because she didn’t listen to him or

when she was told to pick up the mess she made, Torres would then call her a

“b…h.” The female student sometimes would cry when he pulled her hair. The

female student was later identified as B.P. Ms. Flores stated that teacher Ms.

Cisneros was either not looking or was not around. Ms. Flores also stated that both

Mr. Torres and Ms. Cisneros disagreed with the Speech Therapist Gina Crixell and

Occupational Therapist Carolina Laughlin and refused to follow their advice to

help the students. In April 2017, Ms. Flores informed Ms. Cisneros that on several

occasions Mr. Torres smelled like alcohol and may have been on drugs at work.

        4.1   Brownsville ISD’s policy and practice are to adhere to the state’s

policy to treat all students, including those with disabilities, with dignity and

respect. Brownsville ISD failed in the duty to protect and keep B.P. and C.P. from

harassment and abuse. No action or investigation was ever initiated, contrary to

Brownsville ISD policy.     No investigations regarding the harassment and abuse

inflicted on B.P. and C.P. were conducted per Brownsville ISD policy. Defendant

Torres was not removed from the life-skills classroom where B.P. and C.P. were

all day, every day. Defendant Torres was not removed from his duties to B.P. and

C.P.    Teacher Cisneros did not report Defendant Torres’ behavior to campus

administration or to Child Protective Services. Teacher Cisneros never informed




                                                                                  9
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 10 of 30




B.P.’s and C.P.’s parents of Defendant Torres’ actions toward their children and

contributed to the harm B.P. and C.P. suffered that school year.

      4.2   On February 21, 2018, Jose and Anna P., on behalf of B.P. and C.P.

filed separate Requests for Due Process with the Texas Education Agency alleging

Brownsville ISD violated their respective rights under the Individuals with

Disabilities Education Act, 20 U.S.C. § 1400 et seq., Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. §794 and Title II of the Americans with

Disabilities Act, 42 U.S.C. § 12132. The Texas Education Agency assigned the

case to Honorable Ann Vevier Lockwood, a Special Education Hearing Officer for

the State of Texas. B.P.’s case was styled, B.P. bnf J. and A.P. vs. Brownsville

ISD, Docket No. 150-SE-0218. C.P.’s case was styled C.P. bnf J. and A.P. vs.

Brownsville ISD, Docket No. 151-SE-0218.

      4.3   As required under the IDEA, a resolution meeting was held on or

about March 9, 2018, at the Brownsville ISD Special Education offices. 34 C.F.R

§ 300.510(a).    Both parents attended the resolution meeting.      Dr. Sandra

Rodriguez, then the Special Education Director for Brownsville ISD, met with the

parents. In the resolution meeting, Dr. Rodriguez informed B.P.’s and C.P.’s

parents that Esmeralda Flores had recanted her letter and that none of what Ms.

Flores wrote that happened in B.P.’s and C.P.’s classroom was true. B.P.’s and




                                                                              10
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 11 of 30




C.P.’s parents were stunned and in disbelief. There was no resolution of their

claims under the IDEA at that meeting.

      4.4    Soon after leaving the resolution session, B.P.’s and C.P.’s parents

called Ms. Esmeralda Flores. Ms. Flores told them that she had not recanted the

letter and that she stood by what she wrote in the letter dated August 16, 2017.

B.P.’s and C.P.’s parents were stunned that Dr. Rodriquez would tell them

something that was patently false.

      4.5    In prehearing conference held on March 14, 2018, counsel for

Brownsville ISD requested Hearing Officer Lockwood dismiss the Section 504

claims and the Title II of the Americans with Disabilities Act in both cases.

Hearing Officer Lockwood dismissed the Section 504 claims and the Title II

claims as outside her jurisdictional authority under the IDEA.      See 34 C.F.R. §

300.507 (a)(1) [Under the IDEA, parents may file a due process complaint on any

matters relating to the identification, evaluation or educational placement of a child

with a disability or the provision of FAPE to the child.]

      4.6    The parties agreed to participate in mediation as is allowed under 34

C.F.R, §300.506 and encouraged in the IDEA. On May 22, 2018, the parties

participated in mediation and were able to reach a settlement agreement. However,

before the Settlement Agreement and Release could be fully executed, it had to be




                                                                                   11
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 12 of 30




approved by the Brownsville ISD Board of Trustees.          On June 5, 2018, the

Brownsville ISD Board of Trustees met and approved the Settlement Agreement.

      4.7    Due to the issues noted above and more fully described below, B.P.

and C.P. bring forth claims pursuant to the Section 504 of the Rehabilitation Act of

1973, 29 U.S.C. § 794 (Section 504), and the Americans with Disabilities Act, 43

U.S.C. § 12100 et seq. (ADA); the Fourteenth Amendment to the Constitution of

the United States, as well as the Due Process Clause and Equal Protection Clause

of the Fourteenth Amendment, all as contemplated by the Civil Rights Acts, 42

U.S.C. §1983.



      5.     SECTION 504 OF THE REHABILITATION ACT.

      5.0    Section 504 of the Rehabilitation Act provides that “[n] otherwise

qualified individual with a disability … shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits of, or be

subjected to discrimination under any program or activity receiving Federal

financial assistance[.]” 29 U.S.C. § 794.

      5.1    The Section 504 implementing regulation at 34 C.F.R. § 104.33

provides that a recipient that operates a public elementary or secondary education

program or activity shall provide a free appropriate public education (FAPE) to

each qualified person with a disability who is in the recipient’s jurisdiction,


                                                                                  12
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 13 of 30




regardless of the nature or severity of the person’s disability. For the purpose of

this subpart, the provision of an appropriate education is the provision of regular

or special education and related aids and services that are designed to meet

individual educational needs of persons with disabilities as adequately as the needs

of persons without disabilities are met and are based upon adherence to procedures

that satisfy the requirements of the Section 504 implementing regulations at 34

C.F. R. §§ 104.34, 104.35, and 104.36.

      5.2    To prove that a public program or service violated Section 504, a

plaintiff bringing suit must show (1) he is an individual with a disability; (2) he is

otherwise qualified to receive the benefit; (3) he was denied the benefits of the

program solely by reason of his disability; and (4) the program receives federal

financial assistance.

      5.3    To determine a cause of action under Section 504, it must be alleged

that a school district has refused to provide reasonable accommodations for the

handicapped plaintiff to receive the full benefits of the school program. Tatro v.

State of Texas, 703 F.2d 823, 832 (5th Cir. 1983). The Section 504 appropriate

education standard requires “a comparison between the manner in which the needs

of disabled and non-disabled children are met….”

      6.     TITLE II OF THE AMERICANS WITH DISABILITIES ACT.




                                                                                   13
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 14 of 30




      6.0    Title II of the Americans with Disabilities Act provides that “no

qualified individual with a disability, shall, by reason of such disability, be

excluded from the participation in or be denied the benefits of the services,

programs, or activities of a public entitled, or be subjected to discrimination by any

such entity.” 42 U.S.C. §12132. to provide that a public program or services

violated Title II of the ADA, a plaintiff must show: (1) he is a “qualified individual

with a disability”; (2) he was either excluded from participation in or denied the

benefits of a public entity’s services, programs, or activities, or was otherwise

discriminated against by the public entity; and (3) such exclusion, denial of

benefits, or discrimination was by reason of his disability. Weinreich v. Los

Angeles County Metropolitan Trans. Auth., 114 F.3d. 976, 978 (9th Cir. 1997)

      6.1    The language in the ADA generally tracks the language set forth in

Section 504. Delano-Pyle v. Vict. County, 302 F.3d 567, 574 (5th Cir. 2002). Title

II expressly provides that “[t]he remedies, procedures and rights” available under

Section 504 are also accessible under Title II of the ADA. 42 U.S.C. § 12133

(1995).

      6.2    There is no “deliberate indifference” standard applicable to public

entities for purposes of 504 or ADA. Delano-Pyle v. Vict. County, 302 F.3d 567,

575 (55th Cir. 2002). However, in order to receive compensatory damages for

violations of the Acts, a plaintiff must show intentional discrimination.


                                                                                   14
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 15 of 30




      7.     LEGAL STANDARD FOR DISCRIMINATION UNDER SECTION
             504 AND TITLE II OF THE ADA.

      7.0    B.P. and C.P. assert claims against Brownsville ISD under Section

504 of the Rehabilitation Act and Title II of the ADA. Individuals may enforce

Section 504 and Title II of the ADA through a private right of action allowing

victims of prohibited discrimination, exclusion, or denial of benefits to see “the full

panoply of remedies, including equitable relief and [compensatory] damages.”

Frame v. City of Arlington, 657 F.3d 215, 223 (5th Cir. 2011); Barnes v. Gorman,

536 U.S. 181, 189, 122 S.Ct. 2017, 153 L. Ed. 2d 230 (2002). A plaintiff asserting

a private cause of actions for violations of the ADA or Section 504 may only

recover compensatory damages upon a showing of intentional discrimination.

Carter v. Orleans Parish Pub. Sch., 725 F.2d 261, 264 (5th Cir. 1984).

      7.1    Discrimination under Section 504 and Title II of the ADA can be

found in exclusion, inferior treatment or differential treatment that is not a justified

response to the needs or the capabilities of the individual with the disability. 34

C.F.R. § 104.4(a). Discrimination is defined in terms of specific actions that are

prohibited actions or affirmative obligations, including:

      1. Denying a qualified individual with a disability the opportunity to
         participate in or benefit from an aid, benefit, or service. 34 C.F.R.
         §104.4(b)(1). See Midlothian (TX) Indep. Sch. Dist., 115 LRP 2166
         (OCR 8/01/14) (finding that a school district denied a sixth-grader with a
         Section 504 plan for migraines, anxiety, and food allergies an equal
         opportunity to participate in cheerleading).          This “comparable
         opportunities” requirement applies to all aspects of a school district’s
                                                                                     15
Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 16 of 30




    academic, non-academic and extracurricular operations.             34 C.F.R.
    §104.37(a)(1).

 2. Affording a qualified individual with a disability an opportunity to
    participate in or benefit from an aid, benefit, or service that is not equal to
    that afforded others without disabilities. 34 C.F.R. 104.4(b)(1)(ii). See
    Benton Carrol Salem (OH) Local Sch. Dist., 65 IDELR 156 (OCR 2014)
    (concluding that a school district violated Section 504 when it failed to
    give adequate notice of extracurricular activities and upcoming events to
    students with disabilities.); see Huron (SD) #02-2 Sch. Dist., 56 NDLR
    150 (OCR 2017) (finding that the school district may have violated
    Section 504 and Title II when the school tennis coaches filed to provide
    the same level of instruction and support to a high school student with a
    visual impairment and chronic migraines.)

 3. Providing a qualified individual with a disability with an aid, benefit, or
    service that is not as effective as that provided to others. 34 C.F.R. §
    104.4(b)(1)(iii).

 4. Providing different or separate aids, benefits, or services to individuals
    with disabilities unless such action is necessary to provide aids, benefits,
    or services that are as effective as those provided to others. 34 C.F.R. §
    104.4(b)(1)(iv). See Columbus City (OH) Schs., 114 LRP 1263 (OCR
    8/05/14) (determining that the use of seclusion as a form of punishment
    for a student with autism was discriminatory.) Although not unlawful per
    se, OCR requires school districts to justify non-uniform treatment
    utilizing separate or different aids, benefits, or services.

 5. …
 6. …

 7. Otherwise limiting a qualified individual with a disability in the
    enjoyment of any right, privilege, advantage, or opportunity enjoyed by
    others receiving an aid, benefit, or service. 34 C.F.R. §104.4(b)(1)(vii).

 8. …




                                                                                16
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 17 of 30




      7.2    Like Section 504, Title II of the ADA prohibits state and local

governments, including public school districts, from discriminating against persons

with disabilities. Where Title II exceeds Section 504 requirements, school districts

must comply with Title II requirements. 42 U.S.C. § 12131 – 42 U.S.C. § 12134.

Discrimination under Title II is philosophically the same as under Section 504 and

includes the following definitions of discrimination:

      1. Use of criteria that unnecessarily “screen out” or “tend to screen out”
         individuals with disabilities from the use and enjoyment of goods and
         services.

      2. Failure to make nonfundamental, reasonable modifications of “policies,
         practices, or procedures” when such modification is necessary to
         accommodate disabled individuals.

      3. Failure to take necessary steps “to ensure that no individual with a
         disability is excluded, denied services, segregated, or otherwise treated
         differently than other individuals.”
         42 U.S.C. § 12182(b)(2).

      8.     DISABILITY HARASSMENT UNDER SECTION 504 AND TITLE
             II OF THE ADA.

      8.0    The U.S. Department of Education has defined disability harassment

under Section 504 and Title II as intimidation or abusive behavior toward a student

based on disability that creates a hostile environment. See Dear Colleague Letter,

111 LRP 45106 (OCR 7/25/00); see also Montgomery County (AL) Sch. Dist., 48

IDELR 108 (OCR 2007) (“intimidation or abusive behavior toward a student based

on disability that creates a hostile environment by interfering with or denying a


                                                                                 17
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 18 of 30




student’s participate in or receipt of benefits, services, or opportunities in the

institution’s program”). Disability-based harassment does not have to involve

repeated incidents. Dear Colleague Letter, 55 IDELR 174 (OCR 2010). See

Philadelphia (PA) Sch. Dist., 46 IDELR 169 (OCR 2006) (finding that one

incident of harassment can create a hostile environment, depending on the

circumstances); and Dear Colleague Letter, 55 IDELR 174 (OCR 2010) (stating

that harassment does not have to include intent to harm, be directed at a specific

target, or involve repeated incidents.)

     8.1     OCR will find discrimination in violation of Section 504 and Title II

based on bullying or harassment where:

      1. A student is bullied based on a disability;

      2. The bullying is sufficiently serious to create a hostile environment;

      3. School officials know or should know about the bullying; and

      4. The school does not respond appropriately.

See Dear Colleague Letter: Responding to Bullying of Students with Disabilities,

64 IDELR 115 (OCR 2014); and Dear Colleague Letter, 55 IDELR 174 (OCR

2010). If a district employee engages in the harassment of a student with a

disability that subjects a student to a hostile environment and that employee is

acting, or reasonably appears to be acting, in the context of carrying out his

employment duties, the school district is responsible for the discriminatory conduct


                                                                                  18
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 19 of 30




whether or not it has notice of the conduct. Mobile County (AL) Pub. Schs., 115

LRP 24523 (OCR 1/30/15).

      8.2    Section 504 and Title II require that once a school district is on notice

of possible disability-based harassment, to avoid a violation of Section 504 and

Title II, it must take prompt and effective steps to determine what occurred and to

end any harassment, eliminate a hostile environment if one has been created, and

prevent its recurrence. Hononegah Cmty. High Sch. Dist. #207 (IL), 66 IDELR 82

(OCR 2015).

      8.3    Because Congress modeled the latter on the former, the elements for

both claims are nearly identical. The Fifth Circuit has equated liability standards

under Section 504 and the ADA. Hainze v. Richards, 207 F.3d 795, 799 (5th Cir.

2000); Pace v. Bogalusa City Sch. Bd., 403 F.3d 272 (55th Cir. 2005 (en banc).

Under Section 504, B.P. and C.P. must credibly allege that they are a “qualified

individual with a disability” and that the Brownsville ISD denied them benefits or

services “by reason of” their disability.      Under Title II, B.P. and C.P. must

plausibly alleged that they are a “qualified individual with a disability” and that the

Brownsville ISD denied them benefits or services “solely by reason” of their

disability. The Fifth Circuit has long established that “[A] cause of action is stated

under §504 when it is alleged that a school district has refused to provide

reasonable accommodations for the handicapped plaintiff to receive the full


                                                                                    19
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 20 of 30




benefits of the school program.” Marvin H. v. Austin Indep. Sch. Dist., 714 F.2d

1348, 1356 (5th Cir. 1983). To show disability discrimination in the educational

context, “something more than a mere failure to provide the ‘free appropriate

education’ required by [the IDEA] must be shown.” Bennett-Nelson v. La. Bd. of

Regents, 431 F.3d 448, 454 (5th Cir. 2005).     The plaintiff must show “that a

school district has refused to provide reasonable accommodations for the

handicapped plaintiff to receive the full benefits of the school program.” Marvin

H., 714 F.2d at 1356. The Fifth Circuit has adopted the holding in Monahan v.

Nebraska, 687 F.2d 1164, 1170 (8th Cir. 1982) and found that “facts creating an

inference of professional bad faith or gross misjudgment “ are necessary to

substantia a cause of action for intentional discrimination under Section 504 or

ADA against a school district predicted on a disagreement over compliance with

the IDEA.      Allegations that educational authorities “exercised professional

judgement,” even mistakenly, do not suffice unless they “depart grossly from the

accepted standards among educational professionals.” Bennett, 431, F.3d at 454-

55 (quoting Monahan, 687 F.2d at 1171). The Fifth Circuit has long held that a

plaintiff pursuing an ADA or Section 504 claim for failure to accommodate must

school the school district “refused” to adopt the accommodation but found it

nonetheless appropriate to apply a bad faith or gross misjudgment standard in

making that determination. D.A., 629 F.3d at 454-55.       Thus, the question is


                                                                               20
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 21 of 30




whether the Brownsville ISD school district officials “departed grossly from

accepted standards among educational professionals.”         D.A. v. Houston Indep.

Sch. Dist., 629 F.3d 450, 455 (5th Cir. 2010).

      8.4    Furthermore, to recover monetary damages under either statute, B.P.

and C.P. must prove that the discrimination was intentional.          Delano-Pyle v.

Victoria County, 302 F.3d 567, 574 (5th Cir. 2002); 42 U.S.C. §12132. In D.A. v.

Houston Indep. Sch. Dist., the Fifth Circuit found that both a “deliberate

indifference” standard and a “gross misjudgment” standard might apply with

respect to establishing intentional discrimination by a school district in the context

of claims of disability-based peer bullying or harassment. 629 F.3d 450, 454-455,

(5th Cir. 2010).

      8.5    Furthermore, by its actions, Brownsville ISD intimidated B.P.’s and

C.P.’s parents for the purpose of interfering with their rights and privileges secured

by Section 504.

      9.     VIOLATIONS OF THE 4TH AMENDMENT TO THE U.S.
             CONSTITUTION.

      9.0    Plaintiffs incorporate by reference all the above related paragraphs, as

well as those below, with the same force and effect as if herein set forth.

      9.1    At all times relevant to these claims, Defendant Robert Torres was

acting in his capacity as an employee of Defendant Brownsville ISD, and therefore

acting under the color of the law.
                                                                                   21
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 22 of 30




      9.2    Defendant Torres’ actions and omissions which caused B.P.’s and

C.P.’s constitutional deprivations are thus enforceable pursuant to 42 U.S.C.

§1983.

      9.3    Defendant Torres’ verbal and physical actions, towards B.P. and C.P.

were unreasonable and deliberate.

      9.4    Defendant Torres’ verbal and physical actions towards B.P. and C.P.

were unnecessary and negligent.

      9.5    Defendant Torres’ verbal and physical actions toward B.P. and C.P.

were excessive.

      9.6    As such, all these acts committed by Defendant Torres violated the

rights of B.P. and C.P. pursuant to the Fourth Amendment of the Constitution of

the United States for which Plaintiffs seek recovery pursuant to 42 U.S.C. §1983.

      10.    PLAINTIFFS’        CONSTITUTIONAL            RIGHT      TO       BODILY
             INTEGRITY.

      10.0 Plaintiffs incorporate by reference all the above related paragraphs, as

well as those below, with the same force and effect as if herein set forth.

      10.1 At all times relevant to their claims, Defendant Torres was acting in

his capacity as an employee for the Defendant Brownsville ISD, and therefore

acting under the color of the law. Defendant Torres’ actions and omissions which

caused B.P.’s and C.P.’s Constitutional deprivations are thus enforceable pursuant

to 42 U.S.C. § 1983.
                                                                                    22
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 23 of 30




      10.2 Specifically, and at all times relevant herein, B.P. and C.P. possessed

both substantive and procedural Due Process rights including, but not limited to, a

privacy interest in their bodily integrity.

      10.3 Specifically, and at all times relevant herein, B.P. and C.P. possessed

both substantive and procedural Due Process rights including, but not limited to, a

dignity interest. As discussed above, Defendant Torres actions towards C.P. by

leaving his urine filled diaper on all day without changing it and pulling B.P.’s hair

to force her to comply with his requests certainly violated their bodily integrity.

      10.4 The acts and omissions of Defendant Torres were deliberately

indifferent to the overall health, safety and welfare of B.P. and C.P. and their

bodily integrity and deprived them of their Constitutional rights to privacy and

dignity.

      11.    CLAIMS PURSUANT TO THE EQUAL PROTECTION CLAUSE
             OF THE FOURTEENTH AMENDMENT.

      11.0 Plaintiffs incorporate by reference all the above related paragraphs, as

well as those below, with the same force and effect as if herein set forth.

      11.1 The acts and omissions of Defendant Torres singularly discriminated

against B.P. and C.P. when they were treated in a disparate manner as compared to

other students similarly situated, thereby violating their rights pursuant to the

Equal Protection Clause of the Fourteenth Amendment, for which B.P. and C.P.

seek recovery pursuant to 42 U.S.C. §§ 1983 and 1988.
                                                                                      23
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 24 of 30




      12.   PROCEDURAL VIOLATIONS.

      12.0 Plaintiffs contend that the failure by Brownsville ISD to have policies,

procedures, practices and customs in place to protect B.P. and C.P. from the

professional staff hired to keep them safe, violated their rights pursuant to the

Fourteenth Amendment.

      12.1 During the relevant time period contemplated in this action,

Brownsville ISD, by and through their designee, Robert Torres, had an actual

policy, practice and custom of conscious and deliberate indifference to federal law,

state law, federal and state administrative regulations and directives, and

Brownsville ISD policies and procedures in regard to the treatment of B.P. and

C.P. and such failures were the moving force behind the injuries to B.P. and C.P.

for which Plaintiffs seek recovery pursuant to 42 U.S.C. §1983.

      12.2 In addition, Plaintiffs contend the failure of the Brownsville ISD to

sufficiently train staff violates the Fourteenth Amendment of the Constitution of

the United States for which Plaintiffs seek recovery pursuant to 42. U.S.C. §1983.

     12.3   Additionally, Plaintiffs contend that the failure of the Brownsville ISD

Defendants to sufficiently supervise staff violates the Fourteenth Amendment of

the Constitution of the United States for which Plaintiffs seek recovery pursuant to

42 U.S.C. §1983. In regard to concerns raised by Ms. Torres that are the basis of

this cause of action and the Brownsville ISD’s failure to remedy any of the injuries


                                                                                 24
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 25 of 30




to B.P. and C.P. sustained at the hand of Defendant Torres and others, during the

2016-17 school year, they filed a complaint with the Texas Education Agency

(TEA, pursuant to 20 U.S.C. §1415(b)(7), 89 Tex. Admin. Code § 89.1165,

Section 504 of the Rehabilitation Act.

      13.    RATIFICATION

      13.0 Plaintiffs incorporate by reference all the above-related paragraphs, as

well as those below, with the same force and effect as if herein set forth.

      13.1 Brownsville ISD ratified the acts, omissions, and customs of

Defendant Robert Torres and Brownsville ISD employees and staff.

      13.2 Brownsville ISD ratified the acts, omission, and customs of their

personnel and staff.

      13.4 As a result, Brownsville ISD is responsible for the acts and omissions

of staff who were responsible for the harassment, discrimination and Constitutional

violations of B.P. and C.P.

      14.    PROXIMATE CAUSE.

      14.0 Plaintiffs incorporate by reference all the above related paragraphs, as

well as those below, with the same force and effect as if herein set forth.

      14.1 All of the foregoing acts and omissions of Brownsville ISD, both

separately and/or collectively, jointly and severally, whether in any official




                                                                                 25
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 26 of 30




capacity or individual capacity, constitute a direct and proximate cause of the

injuries and damages set forth herein.

      15.    CLAIMS FOR RELIEF.

      15.0 FIRST CLAIM FOR RELIEF -Denial of a Free Appropriate Public
           Education in Violation of Section 504 of the Rehabilitation Act of
           1973.

      15.1 Plaintiffs realleged all other paragraphs as if fully set forth herein.

      15.2 Section 504 requires that districts “provide a free appropriate public

education to each qualified handicapped person who is in the recipient’s

jurisdiction, regardless of the nature or severity of the person’s handicap.” 34

C.F.R. § 104.33(a).     FAPE under Section 504 requires that district provide

education or related services designed to meet the needs of students with

disabilities as adequately as the district meets the needs of students without

disabilities. 34 C.F.R. § 104.33(b); see Mark H. v. Lemahieu, 513 F.3d 922, 930

(9th Cir. 2008).

      15.3 Section 504 defines appropriate education as “the provision of regular

or special education and related aids and services that (i) are designed to meet

individual educational needs of [students with disabilities] as adequately as the

needs of [nondisabled] person are met and (ii) are based upon adherence to

[Section 504] procedures.” 34 C.F.R. § 104.33(b)(2).




                                                                                     26
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 27 of 30




      15.4 Although the standards are similar, courts have held that FAPE under

the IDEA and FAPE under Section 504 are distinct standards. FAPE under the

IDEA is an affirmative duty to provide a student with a disability an appropriate

public education, whereas FAPE under Section 504 is a negative prohibition

against discrimination. C.G. v. Commonwealth of Pennsylvania Dep’t of Educ.,

734 F.3d 229, 234 (3d Cir. 2013); see also In re: Student with a Disability, 113

LRP 42334 (SEA NY 09/13/13) concluding that a violation of Section 504’s least

restrictive environment requirement at 34 C.F.R. §104.34, requiring comparable

services and activities, was not analogous to any IDEA regulation).

      16.    SECOND CLAIM FOR RELIEF – Denial of a Free Appropriate
             Education In Violation of Title II of the ADA.

      16.0 Plaintiffs realleged all other paragraphs as if fully set forth herein.

      16.1 While Section 504 prohibits discrimination based on disability to any

federally funded “program or activity,” Title II of the ADA prohibits any “public

entity” from discriminating based on disability. Title II requires a public entity to

make “reasonable modifications” to “its policies, practices, or procedures” when

necessary to avoid such discrimination. 28 C.F. R. §35.130(b)(7) (2016); see e.g.

Alboniga v. School Bd. of Broward Cty., 87 F.Supp.3d 1319, 1345 (S.D. Fla. 2015)

(requiring an accommodation to permit the use of a service animal under Title II.)

Title II of the ADA requires public entities to (1) make “reasonable modifications

to rules, policies, or practices”; (2)” remov[e]…architectural, communication, or
                                                                                     27
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 28 of 30




transportation barriers”; and (3) “provi[de] auxiliary aids and services”, so as to

enable disabled persons to participate in programs and activities. 42 U.S.C. §

12131(2).

      17.      THIRD CLAIM FOR RELIEF – Damages

      17.0 Plaintiffs B.P. and C.P. incorporate by reference all the above-related

paragraphs with the same force and effect as if herein set forth.

      17.1 As a direct and proximate result of Brownsville ISD’s conduct, B.P.

and C.P. suffered damages for which they are entitled to recover herein including

but not limited to:

      a. Loss of access to educational opportunities to the same extent as non-

            disabled students;

      b. Loss of benefits to educational opportunities to the same extent as non-

            disabled students;

      c. Physical pain in the past;

      d. Physical pain in the future;

      e. Mental anguish in the past;

      f. Mental anguish in the future;

      g. Various out-of-pocket incurred by the family but for the acts and

            omissions of Brownsville ISD.

      18.      FOURTH CLAIM FOR RELIEF - Punitive Damages.


                                                                                      28
     Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 29 of 30




       18.0 Plaintiffs B.P. and C.P. incorporate by reference all the above-related

paragraphs with the same force and effect as if herein set forth.

       18.1 Plaintiffs reasonably believe that the acts and omissions of Defendant

Brownsville ISD and Defendant Torres satisfy criteria for violation of civil rights

and discrimination because the facts show intentional discrimination that shock the

conscience.

       19.    ATTORNEY FEES.

       19.0 Plaintiffs B.P. and C.P. incorporate by reference all the above-related

paragraphs with the same force and effect as if herein set forth.

       19.1 It was necessary for Plaintiffs to retain the undersigned attorneys to

file this lawsuit. Upon judgment, Plaintiffs are entitled to an award of attorneys’

fees and costs pursuant to 42 U.S.C. §§ 1983, 1988(b), 29 U.S.C. §ֻ 794 and 42

U.S.C. § 12100 et seq.

       20.    DEMAND FOR JURY TRIAL.

       20.0 Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a

jury trial for all issues in this matter.

                                            PRAYER

       WHEREFORE, Plaintiffs respectfully request that this Court enter

judgment in their favor and award all relief allowed by law and equity, including

judgment against Defendant Brownsville ISD and Defendant Robert Torres in an


                                                                                      29
    Case 1:19-cv-00159 Document 1 Filed on 08/16/19 in TXSD Page 30 of 30




amount sufficient to fully compensate them for the elements of damages

enumerated above, judgment for damages, recovery of attorneys’ fees and costs for

the preparation and trial of this cause of action, and for its appeal, if required,

Section 504, 29 U.S.C. 794, Title II of the ADA, 42 U.S.C. § 12100 et seq., 42

U.S.C. §§ 1983 and 1988, 42 U.S.C. § 2000d et seq.; together with pre-and post-

judgment interest, and court costs expended herein, as well as the equitable issues

noted above; and, for any further relief that this Court deems just and proper; and

any other relief as allowed by law.

                                      Respectfully submitted,

                                      _/s/Yvonnilda Muñiz_____________
                                      YVONNILDA MUÑIZ
                                      State Bar No. 24007717

                                      Law Office of Yvonnilda Muñiz, P.C.
                                      P.O. Box 92018
                                      Austin, TX 78709
                                      Tel: (512) 288-4279
                                      Fax: (888) 398-8808
                                      Email: ygmuniz@outlook.com

                                      ATTORNEY FOR PLAINTIFFS




                                                                                 30
